Dibell, J.
Action for trespass. Verdict for the plaintiff. Defendant appeals.
Plaintiffs owned two houses in St. Paul. They were in the immediate vicinity of the tracks'of the Soo terminals. In 1917 the Soo was enlarging its terminals and acquired title to a number of houses in the vicinity and wre'cked them. The defendant claims that under the supposition that the houses of the plaintiff were a part of- those acquired and being wrecked by the Soo it entered and took out some of the property which it owned. This supposition was erroneous. It is conceded that there was a trespass.
1. The first assignment claims error in receiving the testimony of one Sclimuckler as to the cost of replacing the plumbing, fixtures, etc., belonging to the plaintiffs and taken from the houses. Objection was made that there was not a sufficient foundation laid for his testimony, either as to his knowledge of cost or of the materials removed. An examination of the evidence leads us to believe that he was given sufficient information as to the character of the plumbing, etc., removed, and had sufficient knowledge of value, to give an estimate. At the best this was a rough way of getting at damages, but the court carefully guarded the testimony, and there was no error.
*4882. The defendant urges that the plaintiffs’ recovery should have been limited to the sum of $13.50, which was the cost of replacing the sidewalk and foundation wall made necessary by the conceded trespass.
The evidence leaves the precise amount of damages attributable to the defendant in considerable uncertainty. We do not think, however, that it was for the court ás a matter of law to say that $13.50 measured the damages for which the defendant was responsible. It may be that the jury was too liberal. There was a jury question, the trial court approves the verdict, and we have no quarrel with it.
Order affirmed.